Case 2:19-cv-09864-CAS-E Document 12 Filed 12/30/19 Page 1 of 2 Page ID #:82
     Case 2:19-cv-09864-CAS-E Document 12 Filed 12/30/19 Page 2 of 2 Page ID #:83



 1                        DECLARATION OF CAROL A. SOBEL
 2         I, CAROL A. SOBEL, declare as follows:
 3      1. I am an attorney admitted to practice before the Supreme Court of the State of
 4         California and the United States District Court for the Central District of
 5         California, among other federal courts.
 6      2. This declaration is submitted in support of Plaintiffs' motion for a preliminary
 7         injunction. The facts set forth herein are within my personal knowledge. If
 8         called as a witness, I could and would testify competently to the same.
 9      3. Attached to my declaration at Exhibit 19 is a true and correct copy of Baldwin
10         Park Municipal Code Sec. 153.170 et seq. I downloaded the text from the link
11         on the City's official website. I edited out sections not relevant to this action.
12         The edits are shown by ellipsis.
13      4. Attached to my declaration at Exhibit 20 is a true and correct copy of a letter I
14         received by email on November 15, 2019 from attorney Johnny Griggs of the
15         law firm of Albright, Yee & Schmitt.
16      5. Attached to my declaration at Exhibit 21 is a true and correct copy of the
17         application for a temporary sign obtained from the City.
18      I declare under penalty of perjury that the forgoing is true and correct. Executed
19   on 30th of December, 2019 at Santa Monica, California.
20
21
                                �(1 /4L4
22                             CAROLA.{oB��
23
24
25
26
27
28


                                    Declaration of CAROL A. SOBEL I
